          Case 1:18-cr-00319-LTS Document 323
                                          321 Filed 12/01/20
                                                    11/28/20 Page 1 of 3




                                          LAW OFFICE OF
                       LORRAINE GAULI-RUFO, ESQ.
                                       (LGR LAW, LLC)
NEW JERSEY OFFICE                                                            NEW YORK OFFICE
130 POMPTON AVENUE                                                           48 WALL STREET, 5TH FLOOR
VERONA, NJ 07044                                                             NEW YORK, NY 10004
(973) 239-4300                                                               (646) 779-2746

                                     LGAULIRUFO@GMAIL.COM
                                        WWW.LGAULIRUFO.COM
                                         FAX: (973) 239-4310
                                              _________


                                                                             November 28, 2020
Via ECF
Honorable Laura Taylor Swain
United States District Court Judge
United States Courthouse                                 MEMO ENDORSED
500 Pearl Street
New York. NY 10007-1312

                      Re: Request for Extension of Surrender Date
                          USA v. Fertides 18 CR. 319
Dear Judge Swain:

        Your Honor sentenced Mr. Castillo to a prison term of 12 months and one day on October
6, 2020, with the provision that he voluntarily surrender to the prison designated by the Bureau of
Prisons (“BOP”) on December, 2, 2020, which is 4 days from today. To date, neither Mr. Castillo
nor I have heard from Probation as to where Mr. Castillo is designated. This letter typically arrives
a week or more ahead of time in order that defendants can settle their affairs prior to reporting to
prison. Not only because Mr. Castillo has not received notice of his designation, but also in light
of the surge of COVID-19 in our country at present, it is respectfully requested that Mr. Castillo’s
surrender date be extended to a date in January, 2021.

       While the defense did request a surrender date in the new year at sentencing, and that
request was rejected by Your Honor, in light of the two issues set forth above, the defense once
again respectfully requests that Your Honor adjourn the date that Mr. Castillo shall report to the
prison that the BOP will designate. As noted above, he has not yet been designated by the BOP.
If Mr. Castillo were required to surrender on December 2, 2020 without a federal prison
designated, he would be held in the custody of the US Marshals, and most likely at one of the two
federal, local holding facilities, MCC or MDC. However, both of those facilities have had issues
with cases of COVID-19 recently. In fact, it is understood that at least four units at the MCC
remain in quarantine, and there is some suggestion that the entire prison is on quarantine because
of a breakout of COVID-19.
           Case 1:18-cr-00319-LTS Document 323
                                           321 Filed 12/01/20
                                                     11/28/20 Page 2 of 3




         As has been well publicized, New York has “averaged more than 4,600 new cases over
the last five days [as of November 18, 2020], more than quadruple the number it was seeing at
the end of October.” See NYC Schools Move All-Remote Thursday; Cuomo Eyes Sweeping New
Restrictions, NBCNewYork.com, November 19, 2020,
https://www.nbcnewyork.com/news/coronavirus/cuomo-warns-numbers-will-keep-climbing-as-
nyc-parents-await-latest-on-schools-fate/2731256/. As of November 17, 2020, the
hospitalization rate in New York was also the highest it has been since June 9. Id. The same
general trend is being seen in New Jersey, where last week the state had its highest number of
new cases in one day since the outbreak of the pandemic in March. See N.J. hits record number
of new COVID-19 cases with 4,395 positive tests, 26 deaths, NJ.Com Nov 14, 2020,
https://www.nj.com/coronavirus/2020/11/nj-hits-record-number-of-new-covid-19-cases-with-
4395-positive-tests-26-deaths.html. As a result, new restrictions are being put in place including
limitations on indoor gatherings in New York and New Jersey. See New Jersey Coronavirus
Update: Restrictions take effect as state again tops 4,000 new COVID cases,ABC7NY.com,
November 17, 2020, https://abc7ny.com/nj-covid-restrictions-new-jersey-coronavirus-alert-
johns-hopkins-map/8034251/; see also Slow the Spread, governor.ny.com, November 11, 2020,
https://www.governor.ny.gov/news/ governor-cuomo-announces-restaurants-bars-other-sla-
licensed-entities-must-close-person-
service#:~:text=The%20Governor%20also%20announced%20that,indoor%20
gatherings%20including%20Halloween%20parties). In addition, New York has recently
cancelled all in person schooling until further notice. See COVID-19 Information and Updates,
www.schools.nyc.gov, November 20, 2020, https://www.schools.nyc.gov/school-life/health-and-
wellness/coronavirus-
update#:~:text=As%20of%20November%2019%2C%202020,on%20our%20Blended%20Learni
ng%20page. Regrettably, experts on infectious disease predict a greater surge in our country in
the next two weeks. See The latest on the coronavirus pandemic, CNN, Updated 3:57 PM ET,
Sat November 28, 2020, https://www.cnn.com/2020/11/27/health/us-coronavirus-
friday/index.html.

         It is unfortunately clear now that the situation is currently getting more dangerous by the
day. As recently as November 13, 2020, Dr. Anthony Fauci was interviewed on CBS and
explained the serious concerns with the current recent upward trend in infection and
hospitalization rates. See https://video.twimg.com/ amplify_video/1327224162365157
376/vid/960x540/XoZMQcKnb_4AN-kQ.mp4?tag= 13in; see also ‘A Whole lot of hurt’: Fauci
warns of covid-19 surge, offers blunt assessment of Trump’s response, The Washington Post,
Oct. 31, 2020, https://www. washingtonpost.com/politics/fauci-covid-winter-
forecast/2020/10/31/e3970eb0-1b8b-11eb-bb35-2dcfdab0a345_story.html. And today it was
reported that country-wide there have been at least 100,000 new COVID-19 cases every day for
the last 28 days straight. See The latest on the coronavirus pandemic, CNN, Updated 3:57 PM
ET, Sat November 28, 2020,https://www.cnn.com/2020/11/27/health/us-coronavirus-
friday/index.html.

       Much has been written about the fact that jails are inevitable breeding grounds for the
disease. Multiple inmates at both the MCC and MDC have reported that they are rarely given
new masks but instead are required to re-use the same masks every day. The failure of some jail
officers and U.S. Marshal staff to wear masks compounds the problem. And as is witnessed today

                                                  2
          Case 1:18-cr-00319-LTS Document 323
                                          321 Filed 12/01/20
                                                    11/28/20 Page 3 of 3




at the MCC, a breakout at a prison spreads quickly and affects many. Not only is this a problem
at the MCC, where at least four units are in quarantine, but it is the trend throughout the BOP. For
example, Fort Dix currently has 268 inmates with COVID-19, followed by Beaumont Low FCI
in Texas with 258 positive cases and Marion USP in Illinois with 248. BOP.gov (accessed
November 28, 2020). Requiring Mr. Castillo to surrender to the US Marshals without a designated
facility, is particularly harsh with these conditions present at the local facilities.

        The defense respectfully requests that Your Honor consider the arguments set forth herein
and adjourn Mr. Castillo’s December 2, 2020 surrender date for at least 30 days or more, in order
that he can be properly designated by the BOP, and just as important if not more so, because of
the state of COVID-19 and its resurgence currently across the country in the New York area, and
in federal prisons. Maurene Comey, AUSA and Carlos Rivera, PTSO both object to this request.


                                                     Respectfully Submitted,

                                                     s/
                                                     Lorraine Gauli-Rufo, Esq.
                                                     Attorney for Bryan Castillo
CC: Maurene Comey, AUSA
Carlos Rivera, PTSO

The Court understands that Mr. Castillo has now been designated to the Camp facility at Fort Dix. The
request for extension of the surrender date is denied, for substantially the reasons stated on the record at Mr.
Castillo's sentencing and the reasons stated in the Government's letter of today's date. DE# 321 resolved.
SO ORDERED.
/s/ Laura Taylor Swain, USDJ




                                                 3
